Title: To James Madison from Anthony Terry, 15 February 1803
From: Terry, Anthony
To: Madison, James


					
						Copy
						Sir.
						Cadíz 15th: February 1803.
					
					I had the honour of writing you the 16th. December ulto. whereof enclosed is a Copy.  Since said period repeated orders came from Madrid not  any American Vessels in to the Spanish Ports even with Certificates from the Spanish Consuls in the U.S. but several put in here quite in distress & some who brought Certificates were permitted to remain till an order from the Court of Madrid, would be finally received; every post brought new orders to turn every Vessel out, but having waited on the Govor. & informed him that I had intentions of sending an express to Madrid, And ted he would not put the orders in execution till the return of the express, & he promising me to Suspend till then. I dispatch’d an Express to Mr. J. Yznardy who was then at Madrid on the 28th. ulto. & on the first aid Mr. Yznardy sent back the express with an order from the minister to this Governor who I personally deliver’d; ordering that all Vessels bringing Certificates from the Spanish Consuls to be admitted  this Port after performing only 20 days Quarenteen.  Mr. Yznardys ss at Madrid was extreamely extraordinary & is a most convincing proof of his influence at Court & of his exertions for the interest of American Citizens.  I think it would be quite necessary to make known as public as possible the absolute necessity of Masters of Vessels bound to this Kingdom to be provided with Certificates of the Spanish Consuls, & as it happens frequently that Vessels arrive from Ports in the U.S. where there is no Consuls, they should obtain them from those who reside in the nearest Port.
					The Service which Mr. Yznardy has render’d to our Country is so much more interesting as Several of the Vessels laying here, are under an absolute impossibility of going to Sea without a compleat repair & had this Governor insisted on turning them out; several Masters of Vessels would have Shewn that the Situation of their Vessels would not permit it, without an eminent danger of their lifes & this might have occasion’d some difficulties which would have been very delicate to settle.
					Inclosed is a List of the American Vessels enter’d in this Port in the last Six month 1802—as likewise a  half of the Register of Ship Fame sold in this Harbour.
					I am hourly expecting Mr. J. Yznardy from Madrid.  I have the honor to be with the most perfect respect—Sir—Your most obt. hble Servt.
					
						Anthony Terry
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
